DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending wherein claims 1-8 have been preliminarily amended and claim 9 has been preliminarily canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the general step of making a charge of calcium, aluminum and silicon, does not reasonably provide enablement for the determination of thermodynamic activities of each source such that simultaneous carbothermic melting-reduction is equally distributed between the reduction reactions of the sources.  The specification does not enable provide the invention commensurate in scope with these claims. Neither the specification nor the claims provide 
a way to determine if the energy during the melting-reduction step is equally distributed between the reduction reactions of the sources or not. Additionally, neither the specification nor the claims provide an analysis of the relative stability of each charge of calcium, aluminum and silicon. 

The Scope/Breadth of the Claims: The claims refer to a process for the production of calcium, aluminum and silicon alloys including a carbothermal melting-reduction step.

The Nature of the Invention: A process for producing calcium, aluminum and silicon alloys including a carbothermal melting-reduction step, which can involve complex alloys in addition to an indefinite quantity of alloys and an indefinite quantity of parameter settings. In re Fisher, 427 F.2d 833, 838-39, 166 USPQ 18 23-24 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement varies inversely with the degree of unpredictability of the factors involved.”) and In re Bowen, 492 F.2d 859, 861-64, 181 USPQ 48, 50-52 (CCPA 1974) (section 112 requires that the scope of the claims must bear a reasonable correlation to the scope of enablement provided the specification to persons of ordinary skill in the art). 

The Stat of the Art: Methods of producing calcium, aluminum and silicon alloys are known, but none have provided a method that includes the determination of thermodynamic activities of each source such that simultaneous carbothermic melting-reduction is equally distributed nor an analysis of the relative stability of each charge of calcium, aluminum and silicon.

The Relative Skill in the Art: Those in the aluminum, calcium and silicon alloy making art. 
The Amount of Direction or Guidance Present: Discloses the general manufacture of calcium, silicon and aluminum alloys but does not give direction on the charges that would provide simultaneous carbothermic melting-reduction that is equally distributed nor an analysis of the relative stability of each charge of calcium, aluminum and silicon. 

The Predictability or Unpredictability of the Art: Could be predictable or unpredictable.

The Presence or Absence of Working Examples: Examples of making alloys are present, but no direction is given on the charges that would provide simultaneous carbothermic melting-reduction that is equally distributed nor an analysis of the relative stability of each charge of calcium, aluminum and silicon. 

The Quantity of Experimentation Needed: Could be “undue”. The presence of a number of variables (i.e. what alloy, what parameters the stability relies up, etc.) is not alone enough to create a heightened requirement of disclosure to satisfy the enablement requirement of section 112. See In re Fisher, 427 F. 2d 833, 839 [166 USPQ 18] (CCPA 1970). One must inquire whether one of skill in the art would be required to conduct experimentation. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 1074048). 
In regard to claim 1, Zhou et al. (CN ‘048) discloses a method for producing silicon barium aluminosilicate characterized in that process comprises the simultaneous carbothermal melting-reduction step of calcium, aluminum and silicon which indicates mixing a rich selection of silicon, aluminum, lime and barium ore… coke and other carbonaceous raw materials, a submerged arc furnace smelting to form a component (alloy) having 50% silicon, 20% barium, 7% aluminum, 10% calcium and remainder iron (page 2).  
	In regard to claim 2, Zhao et al. (CN ‘048) discloses a process comprising simultaneous carbothermic melting-reduction of a mixture of silicon, aluminum, and calcium oxides including silicon, aluminum, lime and barium ore…coke and other carbonaceous raw materials, a submerged arc furnace smelting barium calcium aluminum silicon alloy raw materials such as silicon, barite, bauxite and limie with silica (SiO2), alumina (Al2O3) and quick lime (CaO). 
	In regard to claim 4, Zhao et al. (CN ‘048) discloses wherein the source of aluminum would be bauxites (page 2). 
 In regard to claim 6, Zhao et al. (CN ‘048) discloses wherein the process comprises the addition of iron and one or more other metals such as steel scraps (page 2).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landl (EP 0 058 922). 
In regard to claim 1, Landl (EP ‘922) discloses a process for the production of calcium, aluminum and silicon alloys of the metallurgical type, which permits the recovery of aluminum and potassium from silicon-aluminous-alkaline ores… based on the direct carbo-electro-thermal reduction of the ores (page 6-page 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 1074048). 
	In regard to claim 3, Zhao et al. (CN ‘048) discloses the use of quick lime (CaO > 80%) which would encompass the scope of virgin lime, which would essentially be 100% CaO. MPEP 2144.05 I. 
	In regard to claim 7, Zhao et al. (CN ‘048) discloses a method for producing silicon barium aluminosilicate characterized in that process comprises the simultaneous carbothermal melting-reduction step of calcium, aluminum and silicon which indicates mixing a rich selection of silicon, aluminum, lime and barium ore… coke and other carbonaceous raw materials, a submerged arc furnace smelting to form a component (alloy) having 50% silicon, 20% barium, 7% aluminum, 10% calcium and remainder iron (page 2). 
	With respect to the recitation “made considering the thermodynamic activities of each source, limited to their respective stabilities, so that the available energy during the simultaneous carbothermic melting-reduction step is equal distributed between the reduction reactions of the sources” in claim 7, , the Examiner notes obviously charges of calcium, aluminum and silicon are made, but this is a recitation 
In regard to claim 8, Zhao et al. (CN ‘048) discloses a method for producing silicon barium aluminosilicate characterized in that process comprises the simultaneous carbothermal melting-reduction step of calcium, aluminum and silicon which indicates mixing a rich selection of silicon, aluminum, lime and barium ore… coke and other carbonaceous raw materials, a submerged arc furnace smelting to form a component (alloy) having 50% silicon, 20% barium, 7% aluminum, 10% calcium and remainder iron (page 2). 
With respect to the recitation “made considering the thermodynamic activities of each source limited to their respective stabilities” in claim 8, the Examiner notes obviously charges of calcium, aluminum and silicon are made, but this is a recitation of a mental step that would not necessarily result in a physical step in order to patently distinguish the claimed method from the prior art method. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 5, the prior art to Zhao et al. (CN ‘048) does not specify wherein the silicon sources would be quartz, quartzite, and aluminum silicates and therefore the combination of claim 1 and claim 5 would distinguish from Zhao et al. (CN ‘048). 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759